Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 14, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  154982                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  ROBERT G. FLORIAN,                                                                                  Richard H. Bernstein
            Plaintiff-Appellee,                                                                             Joan L. Larsen,
                                                                                                                      Justices

  v                                                                 SC: 154982
                                                                    COA: 328460
                                                                    MCAC: 12-000124
  GARY GRIMM, d/b/a G & G LOGGING, LLC,
  and TRAVELERS INDEMNITY COMPANY,
            Defendants-Appellants,
  and
  SILICOSIS, DUST DISEASE & LOGGING
  INDUSTRY COMPENSATION FUND,
              Defendant-Appellee.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 14, 2017
           t0411
                                                                               Clerk